Name: Commission Regulation (EEC) No 2083/83 of 26 July 1983 amending Regulation (EEC) No 1339/83 fixing for the 1983/84 marketing year the reference prices for lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 83 Official Journal of the European Communities No L 203/ 19 COMMISSION REGULATION (EEC) No 2083/83 of 26 July 1983 amending Regulation (EEC) No 1339/83 fixing for the 1983/84 marketing year the reference prices for lemons respectively the variations compared with the prece ­ ding marketing year in basic and buying-in prices and in the financial compensation provided for by Council Regulation (EEC) No 2511 /69 ; Whereas, for the 1983/84 marketing year, the financial compensation has been fixed at the same level as for the preceding marketing year ; hence it is necessary to increase the reference prices by the same percentage increase as has been applied to the basic and buying-in prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas lemons are produced in valid quantities in the Community that reference prices should be fixed for them ; Whereas lemons harvested during a crop year are marketed from June to May of the next year ; whereas the reference price should therefore be fixed for a period during from 1 June to 31 May of the following year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas, for the 1983/84 marketing year, reference prices for lemons were fixed on 1 June 1983 by Commission Regulation (EEC) No 1339/83 in accord ­ ance with Article 23 (2) of Regulation (EEC) No 1035/72 in force on that date ; whereas the Article in question was amended by Council Regulation (EEC) No 2511 /69 (4), as last amended by Regulation (EEC) No 2004/83 , maintaining in force, for the 1983/84 marketing year, the provisions relating to the fixing for the preceding marketing year of the financial compen ­ sation for this product ; whereas the reference prices fixed for lemons should therefore be adjusted ; Whereas, in accordance with the second paragraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for lemons are to be fixed at a level equal to that of the previous marketing year, adjusted as necessary by a percentage not exceeding the difference between the percentages representing Article 1 of Regulation (EEC) No 1339/83 is hereby replaced by the following : 'For the 1983/84 marketing year, the reference prices for fresh lemons falling within subheading 08.02 C of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes , shall be as follows : June : 35,56 July : 39,41 August : 40,98 September : 36,11 October : 31,27 November : 27,90 December : 28,72 January : 30,25 February : 28,42 March : 29,04 April : 29,53 May : 32,43 ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983 . (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 198 , 21 . 7 . 1983 , p . 2 . (2) OJ No L 139 , 28 . 5 . 1983, p . 30 . No L 203/20 Official Journal of the European Communities 27. 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1983 . For the Commission Poul DALSAGER Member of the Commission